Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Vitran reports 2009 second quarter results << REMINDER: Vitran management will conduct a conference call and webcast today: July 23, at 9:00 a.m. ET, to discuss the Company's 2009 second quarter results Conference call dial-in: 1-800-731-6941 or 416-644-3417 (International) Live Webcast: www.vitran.com (select "Investor Relations") >> TORONTO, July 23 /CNW/ - Vitran Corporation Inc. (NASDAQ: VTNC, TSX: VTN), a North American transportation and logistics firm, today announced financial results for the second quarter of 2009 and the six-month period ended June 30, 2009 (all figures reported in $U.S.). Vitran reported net income of $0.4 million, or $0.03 per diluted share, on revenues of $158.7 million for the quarter ended June 30, 2009. In the comparable 2008 three-month period, the Company achieved net income of $4.6 million, or $0.34 per diluted share on revenue of $196.0 million. The fluctuation in fuel surcharge and foreign exchange on Vitran's Canadian operations accounted for $26.4 million of the revenue decline for the second quarter of 2009 compared to the second quarter of 2008. Therefore consolidated revenue declined 5.6% adjusting for the change in fuel surcharge and foreign exchange rates on Canadian dollar denominated revenue. "We are pleased with our second sequential quarter of financial improvements given the general economy and the current transportation pricing environment in North America which remain extremely challenging. On a consolidated basis the Company returned to profitability, led by a positive contribution from our LTL segment and very rewarding results from our supply chain business," stated Vitran President and Chief Executive Officer Rick Gaetz. "We continue to make the Company stronger by executing our single entity operating plan in the United States. Our primary challenge is to ensure that our sequential quarterly shipment and tonnage improvements more than offset the weakness in the pricing environment. "Our Logistics business performed very well in the quarter, in fact, equaled its all-time best profitability despite continued downward pressures on the North American retail economy. I look forward to continued commercial success in our supply chain business." Segmented Results The LTL (less-than-truckload) segment posted income from operations for the 2009 second quarter of $1.2 million, with an OR (operating ratio) of 99.1% compared to income from operations of $8.5 million and an OR of 94.9% in the comparable period a year ago. In the comparable second quarters, shipments and tonnage declined 7.9% and 12.6% respectively in the LTL segment. On sequential quarterly basis our daily shipment count and daily tonnage measures improved 9.3% and 6.1% respectively in the second quarter of 2009 compared to the first quarter of 2009. Vitran Logistics posted income from operation of $1.4 million and an OR of 92.3% in the second quarter of 2009 compared to income from operations of $0.8 million and OR of 95.7% in the second quarter of 2008. The Truckload segment achieved income from operations during the three-month period ended June 30, 2009 of $256,000, compared to $321,000 in 2008, and the TL OR was 97.0%, compared to an OR of 96.2% in the prior year second quarter. About Vitran Corporation Inc. Vitran Corporation Inc. is a North American group of transportation companies offering less-than-truckload, logistics, truckload, and freight brokerage services. To find out more about Vitran Corporation Inc. (NASDAQ:VTNC, TSX:VTN), visit the website at www.vitran.com. This press release contains forward-looking statements within the meaning of the United States Private Securities Litigation Reform Act of 1995 and applicable Canadian securities laws. Forward-looking statements may be generally identifiable by use of the words "believe", "anticipate", "intend", "estimate", "expect", "project", "may", "plans", "continue", "will", "focus should" "endeavor" or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on current expectations and are naturally subject to uncertainty and changes in circumstances that may cause actual results to differ materially from those expressed or implied by such forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause Vitran's actual results, performance or achievements to differ materially from those projected in the forward-looking statements. Factors that may cause such differences include, but are not limited to, technological change, increases in fuel costs, regulatory changes, the general health of the economy, seasonal fluctuations, unanticipated changes in railroad capacities, exposure to credit risks, changes in labour relations and competitive factors. More detailed information about these and other factors is included in the annual MD&A on Form 10K under the heading "General Risks and Uncertainties." Many of these factors are beyond the Company's control; therefore, future events may vary substantially from what the Company currently foresees. You should not place undue reliance on such forward-looking statements. Vitran Corporation Inc. does not assume the obligation to revise or update these forward-looking statements after the date of this document or to revise them to reflect the occurrence of future unanticipated events, except as may be required under applicable securities laws. << (tables follow) Vitran Corporation Inc. Consolidated Balance Sheets (in thousands of United States dollars, US GAAP) June 30, 2009 Dec. 31, 2008 (unaudited) (audited) Assets Current assets: Accounts receivable $ 72,230 $ 65,741 Inventory, deposits and prepaid expenses 12,881 12,063 Income and other taxes receivable 1,992 792 Deferred income taxes 2,175 1,877 89,278 80,473 Property and equipment 148,729 152,602 Intangible assets 12,017 13,279 Goodwill 17,302 17,057 Deferred income taxes 32,365 30,181 $ 299,691 $ 293,592 Liabilities and Shareholders' Equity Current liabilities: Bank overdraft $ 4,798 $ 3,912 Accounts payable and accrued liabilities 64,626 63,495 Current portion of long-term debt 18,075 16,925 87,499 84,332 Long-term debt 96,838 93,477 Other 3,732 4,540 Shareholders' equity: Common shares 77,500 77,500 Additional paid-in capital 3,965 3,525 Retained earnings 31,337 33,253 Accumulated other comprehensive loss (1,180) (3,035) 111,622 111,243 $ 299,691 $ 293,592 (Consolidated Statements of Income follows) Vitran Corporation Inc. Consolidated Statements Of Income (Unaudited) (in thousands of United States dollars except per share amounts, US GAAP) Three months Six months ended June 30, ended June 30, 2009 2008 2009 2008 Revenue $ 158,682 $ 195,990 $ 298,317 $ 373,497 Operating expenses 151,698 182,737 289,160 352,758 Depreciation and amortization expense 4,947 5,205 9,974 10,765 156,645 187,942 299,134 363,523 Income (loss) from operations before undernoted 2,037 8,048 (817) 9,974 Interest expense, net 2,514 2,122 4,710 4,252 Income (loss) from operations before income taxes (477) 5,926 (5,527) 5,722 Income (recovery) taxes (917) 1,349 (3,611) 11 Net income (loss) $ 440 $ 4,577 $ (1,916) $ 5,711 Basic and Diluted income (loss) per share - Net income (loss) $ 0.03 $ 0.34 $ (0.14) $ 0.42 Weighted average number of shares: Basic 13,498,159 13,483,159 13,498,159 13,474,258 Diluted 13,592,162 13,630,974 13,498,159 13,621,759 (Statements of Cash Flows follows) Vitran Corporation Inc. Consolidated Statements Of Cash Flows (Unaudited) (in thousands of United States dollars, US GAAP) Three months Six months ended June 30, ended June 30, 2009 2008 2009 2008 Cash provided by (used in): Operations: Net income (loss) $ 440 $ 4,577 $ (1,916) $ 5,711 Items not involving cash from operations: Depreciation and amortization expense 4,947 5,205 9,974 10,765 Deferred income taxes (966) 1,302 (3,286) 104 Share-based compensation expense 206 292 440 569 Gain on sale of property and equipment (8) (134) (437) (133) Change in non-cash working capital components (6,817) (9,419) (7,313) (10,532) (2,198) 1,823 (2,538) 6,484 Investments: Purchase of property and equipment (1,822) (2,040) (3,449) (9,148) Proceeds on sale of property and equipment 98 261 1,145 452 (1,724) (1,779) (2,304) (8,696) Financing: Revolving credit facility and bank overdraft 8,453 4,703 13,079 11,328 Repayment of long-term debt (2,268) (2,575) (4,536) (5,146) Repayment of capital leases (1,392) (2,001) (3,212) (4,242) Issue of Common Shares upon exercise of stock options - - - 178 4,793 127 5,331 2,118 Effect of translation adjustment on cash (871) (171) (489) 94 Increase in cash and cash equivalents - Cash and cash equivalent position, beginning of period - Cash and cash equivalent position, end of period $ - $ - $ - $ - Change in non-cash working capital components: Accounts receivable $ (6,422) $ (11,905) $ (6,489) $ (19,576) Inventory, deposits and prepaid expenses (1,130) (512) (818) (913) Income and other taxes recoverable/payable (414) (163) (1,137) 968 Accounts payable and accrued liabilities 1,149 3,161 1,131 8,989 $ (6,817) $ (9,419) $ (7,313) $ (10,532) (additional financial information follows) Supplementary Segmented Financial Information (in thousands of United States dollars) (Unaudited) For the For the quarter ended quarter ended June 30, 2009 June 30, 2008 Inc. from Inc. from Revenue Operations OR% Revenue Operations OR% LTL $ 131,667 $ 1,157 99.1 LTL $ 168,161 $ 8,541 94.9 LOG $ 18,569 $ 1,433 92.3 LOG $ 19,314 $ 831 95.7 TL $ 8,446 $ 256 97.0 TL $ 8,515 $ 321 96.2 For the six For the six months ended months ended June 30, 2009 June 30, 2008 Inc. from Inc. from Revenue Operations OR% Revenue Operations OR% LTL $ 247,030 $ (1,527) 100.6 LTL $ 317,576 $ 10,678 96.6 LOG $ 34,831 $ 1,854 94.7 LOG $ 39,074 $ 1,551 96.0 TL $ 16,456 $ 448 97.3 TL $ 16,847 $ 700 95.8 LTL SEGMENT - Statistical Information (Unaudited) For the quarter ended June 30, 2009 LTL Q. over Q. ($U.S.) Division % Change Revenue (000's) $ 131,667 (x) (18.7%) No. of Shipments 955,708 (7.9%) Weight (000's lbs) 1,387,349 (12.6%) Revenue per shipment $ 137.77 (x) (11.8%) Revenue per CWT $ 9.49 (x) (7.0%) For the six-months ended June 30, 2009 LTL Q. over Q. ($U.S.) Division % Change Revenue (000's) $ 247,030 (x) (18.2%) No. of Shipments 1,809,376 (10.2%) Weight (000's lbs) 2,664,016 (13.4%) Revenue per shipment $ 136.53 (x) (8.9%) Revenue per CWT $ 9.27 (x) (5.5%) (x) All % changes have been normalized for the impact of foreign exchange fluctuation, period over period >> %SEDAR: 00004231E %CIK: 0000946823 /For further information: Richard Gaetz, President, CEO; Sean Washchuk, VP Finance, CFO; Vitran Corporation Inc., (416) 596-7664/ (VTNC VTN.) CO: Vitran Corporation Inc. CNW 06:00e 23-JUL-09
